Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors ExamWorks Group, Inc: We consent to the incorporation by reference in the registration statements on Form S-8(No. 333-170487 and No. 333-177994) of ExamWorks Group, Inc. of our reports dated February 29, 2012, relating to the consolidated balance sheets of ExamWorks Group, Inc. and subsidiaries as of December 31, 2010 and 2011, and the related consolidated statements of operations and comprehensive loss, stockholders' equity and cash flows for each of the years in the three-year period ended December 31, 2011 and related financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of ExamWorks Group, Inc. Our report dated February 29, 2012 on the effectiveness of internal control over financial reporting as of December 31, 2011, contains an explanatory paragraph that states all 2011 acquisitions except National IME Centres Inc. were excluded from management's assessment.The total assets and revenues of these entities represented approximately 18% and 47%, respectively, of the related consolidated financial statement amounts as of and for the year ended December 31, 2011. /s/ KPMG LLP Atlanta, Georgia February 29, 2012
